United States Court of Appeals
                                                                    Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS              April 23, 2003
                         FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                              No. 02-40558
                          Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,
versus

ABELARDO SOSA,

                                          Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-01-CR-705-2
                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Gary L.     Henrichson, court-appointed counsel for Abelardo

Sosa, has filed a motion to withdraw as counsel and a brief in

accordance with Anders v. California, 386 U.S. 738 (1967).

Sosa has not filed a response.         Our independent review of the

record and counsel’s brief discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED, counsel

is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.